Title: From the Continental Congress Committee to Inquire into the State of the Army, 16 July 1777
From: Continental Congress Committee to Inquire into the State of the Army
To: Washington, George



Wednesday Eveng [Camp at the Clove, N.Y., 16 July 1777]

Messrs Livingston, Clymer, & Gerry present their Complimts to his Excellency General Washington, & beg Leave to inclose him a Copy of the Resolution of Congress appointing them a Committee to repair to the Camp & enquire into the State of the Army. As they have not Time to wait upon his Excellency this Evening, they propose to be at Head Quarters in the Morning at ten OClock, & shall be glad to know the State of the Army in General as well as the several Departments thereof, with his Opinion on the Measures necessary to releive it from any Inconveniences that have or are likely to take place.
